Citation Nr: 0946577	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  03-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for below the knee 
amputation of the right foot and partial amputation of the 
left foot, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1968, including service in the Republic of Vietnam, and 
his decorations include the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In March 2000, the RO denied service connection for loss of 
feet (claimed as secondary to PTSD) on the basis that the 
claim was "not well-grounded."  However, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002)), which eliminated the concept of a 
well-grounded claim and provided that a decision denied as 
not well grounded could be readjudicated by on VA's 
initiative or at the request of the Veteran if the request 
was received within two years after the date of the Act.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099.  The RO sent the Veteran VCAA 
notice in April 2001 and readjudicated his claim de novo 
basis in the July 2002 rating decision.  Thus, this appeal 
stems from the Veteran's January 9, 1998, service connection 
claim.

This case was previously before the Board in March 2007 when 
it was remanded for further development.  

In the report of the Veteran's August 2009 VA Compensation 
and Pension (C&P) PTSD examination, the examiner indicated 
that the Veteran's PTSD manifests severe occupational 
impairment.  As such, the Board finds that the evidence 
raises a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  As this matter is not currently 
developed or certified for appellate review, it is referred 
to the RO for appropriate action.


FINDING OF FACT

The medical evidence reveals that the Veteran's below the 
knee amputation of the right foot and partial amputation of 
the left are proximately due to a service-connected 
disability.


CONCLUSION OF LAW

Below the knee amputation of the right foot and partial 
amputation of the left are proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002);  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, no discussion of VA's duty to 
notify and assist is necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran seeks service connection for the amputation of 
both of his feet.  The Veteran and his representative have 
continuously asserted that the Veteran's service-connected 
PTSD resulted in his homelessness, which then resulted in the 
Veteran's frostbite and eventual below the knee amputation of 
the right foot and partial amputation of the left foot in 
March 1996.  The Veteran maintains that he has experienced 
symptoms of PTSD since his discharge from service.  His 
brother has submitted statements and testified in support of 
the Veteran's contentions.  In a May 1998 VA PTSD examination 
report, the examiner diagnosed the Veteran with PTSD and 
opined that he had been suffering with PTSD for a very long 
time.  A May 2000 VA PTSD examination report indicated that 
the Veteran's chronic alcoholism and homeless problems 
appeared to be secondary to his chronic PTSD problems.  Given 
this medical evidence, the Board, in its March 2007 remand, 
found that the Veteran had PTSD due to combat service prior 
to his 1996 amputation of his feet.

In its March 2007 remand, the Board noted that the agency of 
original jurisdiction granted service connection for PTSD, 
effective from January 1998, and found that the evidence 
supported that the Veteran had PTSD prior to 1996, the date 
of the amputations.  The Board noted that, whereas the 
effective date assigned for PTSD was properly based on the 
date of receipt of the claim, there is no provision of law 
that provides that a disability that was due to service and 
causes an additional disability cannot be service connected.

In June 2008, the Veteran was afforded a VA C&P PTSD 
examination.  After examination, the Veteran was diagnosed 
with chronic, severe PTSD.  The examiner opined that the 
Veteran's below the knee right foot amputation and left 
partial foot amputation were at least as likely as not 
proximately due to or the result of his PTSD.  The examiner 
concluded that the Veteran's PTSD contributed to his becoming 
homeless and that the Veteran's PTSD affected his ability to 
go to a shelter.  The examiner stated that the Veteran's PTSD 
prevented him from seeking VA related medical treatment once 
his feet were frostbitten due to bad experiences he had in 
the early 1990s and that his alcohol dependence affected his 
judgment in getting out of the cold.  The examiner opined 
that the Veteran's PTSD problems continued after he stopped 
drinking alcohol, indicating that PTSD was the Veteran's 
primary condition and that alcohol dependence was secondary 
to his PTSD.

In August 2009 the Veteran was afforded a VA C&P PTSD 
examination.  After examination, the Veteran was diagnosed 
with PTSD.  The examiner opined that the Veteran's 
homelessness and subsequent amputation of his feet due to 
frostbite were caused by or a result of his untreated PTSD.

In light of the evidence, the Board finds that service 
connection for below the knee amputation of the right foot 
and partial amputation of the left foot, as secondary to 
PTSD, is warranted.  The Veteran is currently receiving 
service-connected benefits for PTSD.  His feet were amputated 
due to frostbite and subsequent gangrenous infection prior to 
the award of service connection for PTSD.  However, the Board 
found, in its March 2007 remand, that the evidence shows that 
the Veteran's PTSD predated the Veteran's bilateral foot 
amputation.  After examination, VA examiners rendered the 
opinion that the Veteran's bilateral foot conditions due to 
frostbite, leading to amputation, were proximately due to or 
caused by the Veteran's PTSD.  As such, entitlement to 
service connection for below the knee amputation of the right 
foot and partial amputation of the left foot, as secondary to 
PTSD, is granted.


ORDER

Entitlement to service connection for below the knee 
amputation of the right foot and partial amputation of the 
left foot, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD), is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


